Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Global Shareholder Yield Fund Supplement dated 6-10-2009 to the current Prospectuses In the Fund summary section under Goal and strategy, the first sentence of the third paragraph has been amended and restated as follows: The subadvisers goal is to produce an efficient portfolio on a risk/return basis with a dividend yield that exceeds the dividend yield of the MSCI World Index (net). You should read this Supplement in conjunction with the Prospectus and retain it for your future reference.
